Exhibit 10.2
 
























EFFECTIVE DATE – June 6, 2016








BIOGEN INTERNATIONAL GMBH (FORMERLY KNOWN AS "BIOGEN IDEC INTERNATIONAL GMBH")


AND


ACORDA THERAPEUTICS, INC.




______________________________


AMENDED AND RESTATED ADDENDUM #2 TO THE SUPPLY AGREEMENT BETWEEN ACORDA
THERAPEUTICS, INC AND BIOGEN IDEC INTERNATIONAL GMBH DATED JUNE 30, 2009, AS
AMENDED
______________________________


CERTAIN PORTIONS OF THIS DOCUMENT HAVE BEEN OMITTED PURSUANT TO A CONFIDENTIAL
TREATMENT REQUEST.  SUCH OMITTED PORTIONS, WHICH ARE MARKED WITH BRACKETS [   
   ] AND AN ASTERISK*, HAVE BEEN SEPARATELY FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.

 
AMENDED AND RESTATED ADDENDUM #2 TO THE SUPPLY AGREEMENT


This Amended and Restated Addendum #2 (the Amended and Restated Addendum #2) is
made as of the Effective Date between:


 Biogen International GmbH (formerly known as "Biogen Idec International GmbH")
a company incorporated in Switzerland, whose registered office is at Landis &
Gyr Strasse, 6300 Zug, Switzerland, (Biogen)


and


Acorda Therapeutics, Inc., a company incorporated in Delaware, whose registered
office is at 420 Saw Mill River Road, Ardsley, NY 10502, USA, (Acorda)


(together the Parties and individually a Party)


RECITALS
Whereas, the Parties entered into a Collaboration and License Agreement dated
June 30, 2009, as amended, for Product in the Territory (the "License
Agreement").


Whereas, the Parties entered into an Agreement regarding supply of Product to
Biogen Idec in the Territory, dated June 30, 2009, as amended, (the "Supply
Agreement");


Whereas, the Supply Agreement has certain provisions related to Launch Stock and
Safety Stock for Product;


Whereas, the Parties entered into Addendum #2 to the Supply Agreement dated
August 28, 2010  related to requirements for Launch Stock and Safety Stock for
Product in order to adhere to country standards and requirements; and


Whereas, Biogen has requested another amendment to the Supply Agreement related
to requirements for Launch Stock and Safety Stock for Product and Acorda desires
to grant such amendment, in accordance with the terms and conditions of this
Amended and Restated Addendum #2.


AGREEMENT


In consideration of the premises and mutual covenants herein contained, the
Parties hereby agree as follows:


1.  Definitions.  Unless the context otherwise requires, all other capitalised
terms and expressions used in this Amended and Restated Addendum #2 that are
defined in the Supply Agreement and the License Agreement shall have the same
meaning when used in this Addendum #2.


2.      Section 4.4 Launch Stock of the Supply Agreement is hereby deleted and
replaced with a new Section 4.4 that reads as follows:


"Launch Stocks."  At least [***] prior to an anticipated Regulatory Approval in
a Major Market Country, the Parties shall discuss and agree upon the manufacture
and purchase of specific quantities of Launch Stocks for the launch of Product
in the applicable Major Market Country. Launch Stocks shall be ordered
2

--------------------------------------------------------------------------------


Certain portions of this Exhibit have been omitted pursuant to a request for
confidentiality. Such omitted portions, which are marked with brackets [ ] and
an asterisk*, have been separately filed with the Securities and Exchange
Commission.



not later than [***] from receipt of an approval letter from a Regulatory
Authority in respect of a NDA in each such Major Market Country."

 
3.        Section 4.8 Safety Stock of the Supply Agreement is hereby deleted and
replaced with a new Section 4.8 that reads as follows:


"Safety Stock."


(a) Major Market Countries.  Licensee shall maintain, prior to Regulatory
Approval of Product in the Field in Major Market Countries and until [***] after
such Regulatory Approval of Product in the Field in Major Market Countries,
safety stock [***] supply of Product, measured, as of any date, based on
Licensee's Forecast. Licensee shall maintain [***] of safety stock in Major
Market Countries beginning [***] after Regulatory Approval and throughout the
Term measured, as of any date, by Licensee's Forecast.    All safety stock shall
be maintained at Licensee's own risk and expense.


(b) Other Countries.  In other countries in the Territory (for the purposes of
clarity, except the Major Market Countries), Licensee shall maintain safety
stocks for each country that is appropriate in accordance with Licensee's
standard procedures or Licensee's experience.  All safety stock shall be
maintained at Licensee's own risk and expense.


(c)  Country Requirements.  In the event that the safety stock requirements
above do not adhere to the legal or regulatory requirements in any country in
the Territory, Licensee shall provide Acorda with a listing of such country
requirements and Acorda and Licensee, through the JMC, will work together in
good faith to agree on an appropriate adjustment to the safety stock levels.  If
the JMC fails to reach unanimous agreement on the matter for a period in excess
of thirty (30) days, the matter shall be referred to the JSC in accordance with
Section 2.4 of the Supply Agreement.


(d) In the event that Licensee depletes its supply of Product in any country due
to maintaining low levels of safety stock, Acorda will not adjust its orders for
Product in the Acorda Territory to accommodate Licensee's needs.


4.  Except to the extent expressly modified in this Amended and Restated
Addendum #2, the terms and conditions of the Agreement shall remain in full
force and effect.
3

--------------------------------------------------------------------------------


 
The authorised signatories of the Parties have executed this Amended and
Restated Addendum #2 as of the Effective Date.




BIOGEN INTERNATIONAL GMBH
 
By: /s/ Anne Marie de Jonge Schuermans
      Anne Marie de Jonge Schuermans
      VP Manufacturing Operations
ACORDA THERAPEUTICS, INC.
 
By: /s/ Ron Cohen
       Ron Cohen
       President and Chief Executive Officer



















4